          Case 1:18-cv-10626-VSB-GWG Document 76
                                              75 Filed 10/30/20 Page 1 of 3




(
202
  )22
    3-7
      308

(2
 02)3
    79-
      421
        7

k
dun
  n@p
    aulw
       eis
         s.com          MEMORANDUM ENDORSEMENT
Oc
 tob
   er3
     0,2
       020

ByECF
TheHono
      rabl
         eG abr
              ie
               lW  .Goren
                        ste
                          in
Uni
  tedS
     tate
        sD i
           st
            ri
             ct Cour
                   tforth
                        eS ou
                            the
                              rn D
                                 ist
                                   ri
                                    cto
                                      fNewYo
                                           rk
Dan
  ielPa
      tr
       ick Moyn
              ihan Un
                    it
                     edS ta
                          tesCou
                               rth
                                 ouse
500Pea
     rlSt
        .
NewYork
      ,NY1  000
              7- 1
                 312

            R
            e: Ch
                ane
                  l
                  ,In
                    c.v
                      .Th
                        eRe
                          alR
                            eal
                              ,In
                                c.
                                 ;Ci
                                   vi
                                    lAc
                                      ti
                                       onNo
                                          .18-
                                             cv-
                                               106
                                                 26-
                                                   VSB-
                                                      GWG

     D
     earJu
         dgeG
            oren
               ste
                 in
                  :

                 W
                 er ep
                     resen
                         tD efendan
                                  tT  h
                                      eRealReal,Inc.(“TRR”)int he abo
                                                                    ve-
                                                                      refe
                                                                         renced
     ma
      tte
        r. Pursuan
                 tt oyou
                       ri n
                          div
                            idual Rule2.A,w ew r
                                               it
                                                erespec
                                                      tfu
                                                        l
                                                        lyt oreques
                                                                  tap re-mo
                                                                          tion
     con
       ferenc
            ei nrega
                   rdsto TRR’sant
                                icip
                                   ated Moti
                                           o nto Am
                                                  end TRR’s AnswerandA f
                                                                       fi
                                                                        rmative
     De
      fenses(“Answer
                   ”)toass
                         ertan
                             ti
                              trustandrel
                                        atedant
                                              icomp
                                                  eti
                                                    t
                                                    ivecount
                                                           ercla
                                                               imsag a
                                                                     ins
                                                                       tCh ane
                                                                             l
                                                                             .
     TRR’sAm endedAnswerandProposedCo un
                                       terc
                                          laimsarea
                                                  tta
                                                    chedasExhi
                                                             bi
                                                              tA .

        I
        .     Ba
               ckg
                 round

                   In Novem ber2 018
                                   , Ch anelf i
                                              ledt h
                                                   islaw su
                                                          itch al
                                                                lengingt herig
                                                                             hto f TRR —a
     seco nda
            ryr esel
                   lerofluxuryh andbagsan dc loth
                                                ingan do neo fCh ane
                                                                   l’sm ajo
                                                                          rcom  pe
                                                                                 tito
                                                                                    rs—to
     authenti
            cate,ad ve
                     rti
                       se,an dresel
                                  l Chan e
                                         lg  oodsanda l
                                                      legingt ha
                                                               tTRRso   ldsevenp urpo
                                                                                    rtedly
     counterfe
             it Ch anelh andbagso  nitsp latform. Ch  anel’
                                                          s sw e ep
                                                                  in gc l
                                                                        aims fort rademark
     inf
       ringem ent
                ,u  n
                    fai
                      rcom  pe
                             ti
                              tion
                                 ,f als
                                      een  dorsement
                                                   ,an df alseadv e
                                                                  rt
                                                                   isingatta
                                                                           ckedt hecoreo f
     TRR ’sb usine
                 s sm odeli na b la
                                  tantattem  p
                                             tt osti
                                                   fleleg i
                                                          t
                                                          im at
                                                              e com  pet
                                                                       it
                                                                        ion andu  nde
                                                                                    rm ine
     confidenceins el
                    ler
                      so fCh anelgoodsot he
                                          rt hanCh ane
                                                     litsel
                                                          f.T  hecru xofChanel
                                                                             ’sl awsui
                                                                                     tw  a
                                                                                         s
     thatTRRsh   o
                 uldn otbep e
                            rm i
                               ttedtorepres enttha
                                                 ttheCh anelg ood
                                                                sits el
                                                                      lsareauthent
                                                                                 icb ecaus
                                                                                         e
     “[o
       ]n l
          y Ch ane
                 li t
                    sel
                      fc ank now wh a
                                    tisg enuine Chanel
                                                     .” ECF2  6¶3 4.Ch anel
                                                                          ’slaw su
                                                                                 itag a
                                                                                      inst
     TRRi sn ot Chan e
                     l’
                      sfirstoro nlyatt
                                     em ptt osh u
                                                td ownitscom  pe
                                                               tit
                                                                 ion. Af ew m onth
                                                                                 sp rio
                                                                                      rt o
     ini
       t
       i at
          ingt  h
                ei nst
                     antp roceeding
                                  , Chan elcomm  encedas  imil
                                                             ara  c
                                                                  tionag a
                                                                         ins
                                                                           tan  o
                                                                                therlu xu
                                                                                        ry
     consignmentcom  pany
                        ,W  h a
                              tG  o
                                  esA round Com  esAround(  “WGACA   ”
                                                                     ). Bothact
                                                                              i on
                                                                                 sa ren ow
     int hediscoveryp has
                        ew iththeco n
                                    clu
                                      siono  ffactdi
                                                   scoveryex  p
                                                              ectedinsp r
                                                                        ingof2 021. An din
     botha ct
            ions, Chanelhasvigorousl
                                   yo  p
                                       p osedt heproduc
                                                      tiono fd ocum ent
                                                                      st h
                                                                         at wou
                                                                              l drevealthe
     extento f Chanel
                    ’san t
                         i-com pe
                                tit
                                  ivea ctionsa sw el
                                                   la s Ch ane
                                                             l’sm  o
                                                                   tiva
                                                                      tioninb ring
                                                                                 ingt hese
     law su
          itsag a
                instit
                     scom  p
                           eti
                             tors
                                .
     Case 1:18-cv-10626-VSB-GWG Document 76
                                         75 Filed 10/30/20 Page 2 of 3



                                                                                   2


              Recently
                     ,h ow eve r
                               , Ch an eldiscl
                                             os edn  ewev iden ced em onst
                                                                         rat
                                                                           ingt  h
                                                                                 at Ch anel’
                                                                                           s
act
  io n
     sa ren otag oodfaithefforttop ol
                                    ic eco unt
                                             e rfei
                                                  tingb utrat he
                                                               rat argetedcam paignt oprevent
certai
     ncom  peti
              tor
                sf romo  perat
                             i ngint hiss peci
                                             alized m  a
                                                       rk e
                                                          t wh i
                                                               lesp aringothers—sp e ci
                                                                                      fical
                                                                                          ly,
thosei nwh ich Chanelh asaf inancia
                                  ls t ake. Ono  raro undAu  gus
                                                               t1 3,2 02 0
                                                                         ,TRRl  earnedfo rthe
fi
 rsttime,t h
           ro ught h
                   ep ubl
                        icf i
                            lin g
                                si nWGACA,t     hatCh anel’so ut
                                                               sideco u nse
                                                                          l(thes am eas i
                                                                                        nt h
                                                                                           is
l
itig
   a t
     ion
       )s  entac e a
                   s e
                     -and-desistlet
                                  tert oF ar
                                           f e
                                             t chUKL   im i
                                                          ted( “F a
                                                                  rfetch ”
                                                                         )in No vem ber2 018,
al
 legingt hatF a
              rfetchw aseng aginginu  nacceptableb eh av
                                                       iorb  yad ve
                                                                  rtis
                                                                     ing,o f
                                                                           feringfors ale
                                                                                        ,an d
sel
  lings eco nd-
              hand Ch anelp rod uc
                                 tso  nF arfetch’sw  ebsi
                                                        tei nap  ort
                                                                   i ono ft h
                                                                            ew  ebsi
                                                                                   teen tit
                                                                                          led
“Ch ane
      lV i n
           tage.”Chan  el
                        ,In c.v . WGACALLC,No      .1 8
                                                      -cv-225 3(LLS ),ECF1  29-2,1 37-1
                                                                                      .L  ike
TRRan  d WGACA   ,F  a
                     r f
                       etchi sas  eco ndaryr e
                                             s el
                                                lert hatm ark et
                                                               s,au thenti
                                                                         cates
                                                                             ,an  ds el
                                                                                      lsp re-
own ed Chan elhan dbagsa sw ella soth erinvestm  entg radeh  andbags
                                                                   . How   ever
                                                                              ,F arfetchisn o
ord
  in a
     rycom   pe
              ti
               tort oCh anel
                           . A  tthetim e, Chan elh eldas ignif
                                                              icanti nvestmentinF arfetchan d
hadj u
     stex ecutedal ucrat
                       ivep  a
                             rt ne
                                 rshipd  ea
                                          lw ithF  ar
                                                    f et
                                                       ch. M  oreover,asF arfe
                                                                             tchan n ounceda
few m onthsp ri
              ortot hec eas
                          e- an d-
                                 desistlett
                                          er,Ch  aneljoined F ar
                                                               f e
                                                                 tch’sex i
                                                                         st
                                                                          ingsh areh ol
                                                                                      dersa s
par
  to fthep  art
              nershipd eal
                         . WGACAECF No        .1 2 0-
                                                    3. T  hu s
                                                             ,F arfe
                                                                   t ch
                                                                      ’ sresponset o Chan e
                                                                                          l’s
outs
   i d
     eco u n
           s elw asu n
                     surpri
                          sing:“G  ivent  h
                                          eex istingr el
                                                       ationshipb etw eenF ar
                                                                            fetchan dCh  ane
                                                                                           l,
wew il
     lpicku  ptheco ntent
                        so ft helet
                                  terw  i
                                        t h Chan eldi
                                                    r ec
                                                       tly.” WGACAECF1       37-1a t3.T  hese
d
i s
  closure
        si  nt h
               eWGACA l   itigation p rovided irectsu  p
                                                       portfo rTRR  ’sp roposedco u n
                                                                                    t e
                                                                                      rclaims
againstCh anel
             .

   I
   I.     TRR’
             sSh
               ouldBeP
                     erm
                       it
                        tedtoAm
                              endI
                                 tsAn
                                    swer
                                       toA
                                         sse
                                           rtCoun
                                                ter
                                                  cla
                                                    ims

          TRRs eek
                 sleav
                     etoamen
                           dit
                             sAnswert
                                    oas
                                      ser
                                        tan
                                          ti
                                           tru
                                             standre
                                                   la
                                                    tedan
                                                        ti
                                                         com
                                                           pet
                                                             it
                                                              ive
coun
   ter
     cla
       ims aga
             ins
               t Chane
                     lunde
                         rF ed
                             era
                               l Ru
                                  leofCiv
                                        ilProced
                                               ure Ru
                                                    le15(
                                                        a)or
                                                           ,int h
                                                                e
al
 te
  rnat
     ive
       ,underRul
               e1 6
                  (b)
                    .

            Rul
              e1 5(
                  a)setsfo r
                           thali
                               bera
                                  ls tanda
                                         rdforam  endi
                                                     ngp l
                                                         eadin
                                                             gs andprov
                                                                      idestha
                                                                            t
cou
  rts“shou
         ldfreelygiv
                   eleave[toamend]whenj us
                                         ti
                                          cesor equi
                                                   res.
                                                      ”F ed.R.C i
                                                                v.P.15
                                                                     (a)
                                                                       .T her
                                                                            e
isag ene
       ralpresumpt
                 ioninfav orofgran
                                 tingt h
                                       em  o
                                           vin
                                             gp  artyleav
                                                        et oam end
                                                                 .S eeFomanv.
Dav
  is,3 71U .S.1 78
                 ,1 82(19 6
                          2)(“I
                              ft h
                                 eu nd e
                                       rly
                                         ingf a
                                              ct sorc i
                                                      rcums
                                                          tancesr e
                                                                  li
                                                                   edu ponbya
p
lai
  nt
   iffm aybeap ropersub
                      jectofrel
                              ie
                               f,heo ughttobeaffordedano ppo
                                                           rtun
                                                              itytotes
                                                                     thiscl
                                                                          aim
onthem er
        it
         s.”)
            ;Cu rt
                 isv.Cit
                       i bank,No.9 7CIV.1065
                                           ,1 9
                                              9 8 WL3  354
                                                         ,a t*2(S.D.N.Y.Jan
                                                                          .5,
199
  8).

             Where as ch edul
                            ingo rderhasb eenen te
                                                 redan dt hedeadli
                                                                 nefo rana c
                                                                           tionh a
                                                                                 s
p
assed,theleni
            en tstanda
                     rdu  nd
                           erRu l
                                e1 5(a
                                     )m us
                                         tb eb a
                                               lancedagains
                                                          tther equ
                                                                  irementunde
                                                                            rRu le
1
6(b)thatth e Co u
                rt’ssched u
                          li
                           ngo rdershal
                                      ln otb em odi
                                                  fiedex ceptup onash owingof“good
c
ause.”F r
        e shD  e
               lMon teP roduc e
                              ,Inc.v.DelMon  t
                                             eF oods,Inc.,304F
                                                             .R.D .170
                                                                     ,1 74(S
                                                                           .D.N.Y.
2
014)(G orenstein
               ,J .). G oodc au
                              se“ tu
                                   rnso nthed i
                                              lig
                                                enceo ft hepar
                                                             tys eekingtom od
                                                                            ifyt h
                                                                                 e
s
chedul
     ingo  rder.”Id.E v
                      enwh  erethem  o
                                     vingp artydidn otactdi
                                                          l
                                                          igen
                                                             tl y
                                                                , ad i
                                                                     st
                                                                      ric
                                                                        tco u
                                                                            rtm ay
n
evert
    helessa l
            lowanam   endm entifit wouldcaus enoprejudi
                                                      cet otheo ppos
                                                                   ingp ar
                                                                         ty.S e
                                                                              ei d.
(
expla
    ini
      n gt hatdist
                 ric
                   tco ur
                        t shaveallowedam endm ent
                                                st hatcausenoprejudi
                                                                   cet otheoppo
                                                                              sing
p
art
  y ev en wh   eret he m  oving p ar
                                   tyf  a
                                        il
                                         ed t  o sh ow g ood c ause and n o
                                                                          ti
                                                                           ngt  ha
                                                                                 t
“
‘[s
  ]ched u
        l
        i ngo rdersarenott heCo d
                                eo fH amm u
                                          r abi
                                              .’
                                               ”).
                Case 1:18-cv-10626-VSB-GWG Document
                Case 1:18-cv-10626-VSB-GWG Document 75 Filed 10/30/20
                                                    76 Filed 10/30/20 Page
                                                                      Page 3
                                                                           3 of 3
                                                                             of 3
   PAlll., WF.ISS, RTFKIND. WHARTUN                   &   CiARRISON tLP

                                                                                                             3


                        Where, as here, a scheduling order exists but does not explicitly prescribe the time
        for a specific action, the court may apply the Rule 15 analysis. See Town ofNew Windsor v. Tesa
        Tuck, Inc., 919 F. Supp. 662, 676 n.12 (S.D.N.Y. 1996) (the court declined to apply the "good
        cause" standard of Rule 16(b) because, although the scheduling order in the case "implic i t l y
        incorporate[d] a deadline o f December 21, 1994 to add additional defendants ... [it] did not
        explicitly prescribe the time by which the Town was required to move to add parties to its
        complaint.").

                         Under the Rule 15 analysis, "it would be an abuse of discretion, 'inconsistent with
        the spirit of the Federal Rules,' for a district court to deny leave without some justification, such
        as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
        deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
        of allowance of the amendment, futility of amendment, etc." Dynamic Worldwide Logistics, Inc.
        v. Exclusive,2015 WL 5439217, at *4 (S.D. N.Y. Sept. 14, 2015). This is TRR's first request to
        amend. Nor is there any undue delay, bad faith, or dilatory motive by TRR. Further, the proposed
        amendment would not cause undue prejudice to Chanel: TRR filed its Answer a few months ago,
        in late May 2020; neither party has produced any documents thus far; TRR has already requested
        relevant discovery concerning Farfetch and Chanel's relationships with secondary resellers from
        Chanel; and the parties have lllltil May 2021 to complete all discovery.

                        Even if this Court were to apply the heightened Rule 16 standa rd, TRR has ample
        "good cause" to amend its Answer and assert counterclaims. The "key question under Rule 16's
        good cause standard is whether [the party seeking leave to amend] has acted diligent ly." Soroof
        Trading Dev. Co. v. GE Microgen, Inc., 283 F.R.D.142, 148 (S.D.N.Y. 2012). Here, TRR has
        acted diligently in seeking leave to amend because it is moving shortly after uncovering evidence
        from August 2020 that gives rise to counterclaims. The Chanel-Farfetch correspondence described
        above indicates that Chanel sought to insulate Farfetch from actions Chanel was aggressively
        taking against other competitors, due to Chanel and Farfetch's partnership and investment
        relationship. That Chanel made an affirmative decision not to pursue similar claims against
        Farfetch-which only came to light t:\vo months ago-provides "good cause" for TRR to amend
        its Answer. TRR has acted diligently in the n:vo months since learning of Chanel's decision not to
        pursue claims against Farfetch. In those n:vo months, TRR has conducted further research and
        prepared the moving papers. TRR's diligence is particularly apparent in light of general delays and
        inconveniences caused by the ongoing COVID-19 pandemic.

                                                        Respectfully yours,


                                                        Isl Karen L. Dunn
                                                        Karen L. Dunn
The pre-motion conference requirement is waived. Before filing the motion, however, the defendant should discuss with
plaintiff whether plaintiff will stipulate to the filing of the proposed amended pleading in light of the fact that any such
stipulation will not waive or otherwise affect plaintiff's right to challenge any aspect of the proposed amended pleading on
"futility" grounds (for example, by means of a motion to dismiss, for judgment on the pleadings, or for summary
judgment). If no agreement can be 1·eached, the defendant should file the motion promptly. Briefing shall be in
accordance with paragraph 2.B of the Court.'s Individual Practices.

So Ordered.



 October 30, 2020
